Citation Nr: 1124798	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  08-21 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California



THE ISSUE

Entitlement to service connection for bilateral hearing loss.  



REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from December 1968 to September 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for bilateral hearing loss and tinnitus.  The Veteran filed a Notice of Disagreement (NOD) in September 2007, and a Statement of the Case (SOC) was issued in April 2008.  During the ongoing appellate process, the RO granted service connection for tinnitus in a May 2008 rating decision, and continued to deny service connection for hearing loss.  The Veteran filed a substantive appeal in July 2008 with respect to the continued denial of service connection for hearing loss.   

The Veteran requested a Travel Board hearing before a Member of the Board at the RO, on his July 2008 VA Form 9.  He was subsequently notified in a March 2011 letter that he had been scheduled for a Board hearing to be held in May 2011.  However, the Veteran did not appear for the scheduled hearing and did not request postponement.  Consequently, his request for a Board hearing is deemed withdrawn.  38 C.F.R. § 20.704(d).  


FINDINGS OF FACT

The evidence of record is in approximate balance as to whether the Veteran's current bilateral hearing impairment as defined by 38 C.F.R. § 3.385 is related to his period of active military service.  


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

In light of the full grant of benefits sought with respect to the Veteran's appeal, it is clear that no further notification or assistance is necessary.  

II.  Pertinent Law, Facts, and Analysis

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although we have an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

In the present case, the Veteran essentially contends that his current bilateral hearing loss was caused by acoustic trauma sustained during his period of active service in the United States Army.  He asserts that his exposure to loud noise while performing his duties as a gunner on a mortar firing crew, and later as a correspondent, during his Vietnam service caused his hearing problems.  He asserts that he noticed hearing loss, especially in the right ear, while in service and that it has progressed over the years.      

Service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as organic diseases of the nervous system (e.g., sensorineural hearing loss and tinnitus), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  VA regulations, however, do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Further, where a current disability due to hearing loss is present, service connection can be granted for a hearing loss disability where the veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the medical evidence of record clearly shows that the Veteran currently suffers from a bilateral hearing impairment as defined by VA regulation, as explained below.  
In connection with his claim, the Veteran underwent an audiological examination in July 2007, which showed pure tone thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
55
55
LEFT
5
15
35
50
55

Speech recognition scores with the Maryland CNC Test were 96 percent for the right ear and 100 percent for the left ear.  

There is no indication that the audiometric results reported in the July 2007 VA audiological examination report are unreliable or otherwise inadequate.  Thus, the above evidence establishes a diagnosis of a current bilateral hearing impairment as defined by 38 C.F.R. § 3.385.  

Because the medical evidence establishes that the Veteran has a current bilateral hearing impairment, the Board will next consider whether the evidentiary record supports in-service incurrence.

The Board initially observes that the Veteran's DD Form 214 identifies his military occupational specialty (MOS) as an indirect fire infantry crewman and confirms that he served in the Republic of Vietnam from September 1969 to September 1970.  He has competently reported being exposed to loud noise from weaponry during his period of service in the Republic of Vietnam.  See July 2007 VA audiological examination report; see also July 2008 VA Form 9.  The Board finds that the Veteran's competent lay account of having been exposed to military noise is consistent with the circumstances of his service, and is, therefore, credible.  

However, there is conflicting evidence of record regarding whether the Veteran has current hearing loss related to his period of active military service.

In support of the claim, the Board notes that the Veteran has reported that he first noticed that he had hearing problems in service, particularly with the right ear, and has experienced a progressive worsening of his hearing over the years.  The Veteran is competent to report the onset and duration of his hearing difficulties, and there is no indication that his account is not credible.  

In addition, the Veteran has submitted a favorable medical opinion from a private audiologist dated in February 2008.  Indeed, the private audiologist concluded that the Veteran's bilateral hearing loss is as likely as not the result of noise exposure, given the Veteran's reported history of military noise exposure and the potential for acoustic trauma in general during military service.   

Further, it is notable that service connection for another auditory disorder, i.e., the Veteran's tinnitus, has been established as being directly related to service.  

Conversely, the Board recognizes that the Veteran's service treatment records (STRs) are devoid of any reference to hearing problems, and no hearing problems were noted at separation.  On his separation examination report, the audiometric results were within normal limits, his ears were clinically evaluated as normal, and there was a notation of "1" in the hearing and ears category on the "PULHES" profile.  The PULHES profile reflects the overall physical and psychiatric condition of an individual on a scale of 1 (high level of fitness) to 4 (medical condition or physical defect below the level of fitness for retention in military service).  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  

Also, the July 2007 VA audiological examiner, unlike the private audiologist, found that the Veteran's current hearing loss is not due to military noise exposure.  In support of her conclusion, she referred to a landmark study on military noise exposure published in September 2005 wherein it was stated that there is no scientific basis for delayed or late onset noise-induced hearing loss where hearing was normal at discharge and causally attributable to military noise exposure 20 to 30 years later.  She also noted that, according to a 2002 Evidenced-based Statement by the American College of Occupational and Environmental Medicine, hearing loss due to noise does not progress beyond what would be expected due to age-related shifts once the exposure to noise is discontinued.   
  
Thus, while the Veteran's STRs are devoid of any references to hearing problems and show normal hearing at separation, the Veteran has competently reported that he began to experience hearing problems in service which have continued since that time, and there is no indication that his account of continuity of symptomatology thereafter is not credible.  Moreover, although the VA audiologist reviewed the Veteran's claims folder and found that his hearing loss is not due to military noise exposure on the basis that cited studies do not show a scientific basis for delayed-onset hearing loss in cases where hearing was normal at separation, the private audiologist contrarily found that it is as likely as not that the Veteran's hearing loss was the result of noise exposure during service after considering the Veteran's account of military noise exposure.  Also, as discussed above, service connection for a hearing loss which first met VA's definition of disability after service may be established under VA regulation.  See Hensley, supra.  Further, service connection for tinnitus on a direct basis has already been established in this Veteran's case.  

Thus, upon consideration of the foregoing, the Board finds that the evidence both for and against the material issue of whether the Veteran has bilateral hearing loss related to in-service noise exposure is, at least, in relative equipoise.  Therefore, we resolve reasonable doubt in the Veteran's favor in finding that service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for bilateral hearing loss is granted.  



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


